14-181
      Walsh v. NYCHA
 1	                       UNITED STATES COURT OF APPEALS
 2	                           FOR THE SECOND CIRCUIT
 3	             ________________________________________________________
 4	
 5	                                       August Term, 2014
 6	
 7	                      (Argued: March 2, 2015            Decided: July 7, 2016)
 8	
 9	                                Docket No. 14-181-cv
10	             ________________________________________________________
11	
12	                                          RITA WALSH,
13	
14	                                                             Plaintiff-Appellant,
15	
16	                                               - v. -
17	
18	                            NEW YORK CITY HOUSING AUTHORITY,
19	
20	                                                Defendant-Appellee.
21	             _______________________________________________________
22	
23	   Before:       CALABRESI, HALL, and LIVINGSTON, Circuit Judges.
24	
25	           Appeal from the United States District Court for the Southern District of New York
26	   (Buchwald, J.) granting summary judgment in favor of defendant New York City Housing
27	   Authority (“NYCHA”) on plaintiff Rita Walsh’s claims of sex-based discrimination in
28	   violation of Title VII and the New York Human Rights Law. The district court concluded
29	   that NYCHA proffered a legitimate, nondiscriminatory reason for its refusal to hire Walsh as
30	   a bricklayer, and that Walsh did not produce sufficient evidence from which a reasonable
31	   jury could conclude that the NYCHA’s action was motivated in part by sex-based
32	   discrimination. We hold that the district court erred by evaluating each piece of Walsh’s
33	   evidence in isolation, rather than viewing that evidence as a whole. We conclude that
34	   because Walsh has proffered sufficient evidence to create a question of material fact as to
35	   whether the NYCHA’s refusal to hire her was motivated in part by the fact that she is
36	   female, summary judgment is inappropriate.
37	
38	          VACATED and REMANDED.
39	
40	          Judge Livingston dissents in a separate opinion.
41	
42	             _______________________________________________________
43	
44	

                                                    1	
      	
      14-181
      Walsh v. NYCHA
 1	                                                                        LAURA SAGER,
 2	                                                                             Washington Square Legal Services,
 3	                                                                             New York, NY, for Plaintiff-Appellant.
 4	
 5	                                                                        DONNA MARIE MURPHY,
 6	                                                                            New York City Housing Authority,
 7	                                                                            New York, NY, for Defendant-Appellee.
 8	
 9	                           _______________________________________________________
10	
11	   HALL, Circuit Judge:
12	
13	                   Plaintiff-appellant Rita Walsh brought this action claiming that defendant-appellee

14	   New York City Housing Authority’s (“NYCHA”) decision not to hire her as a bricklayer was

15	   sex-based and thus violated Title VII, the New York State Human Rights Law

16	   (“NYSHRL”), and the New York City Human Rights Law (“NYCHRL”). The United States

17	   District Court for the Southern District of New York (Buchwald, J.) granted NYCHA’s

18	   motion for summary judgment as to the Title VII and NYSHRL claims after concluding that

19	   no reasonable jury could find, based on the admissible evidence, that NYCHA declined to

20	   hire Walsh because she is female. The court declined to exercise supplemental jurisdiction

21	   over the NYCHRL claim and dismissed it without prejudice. For the reasons set forth

22	   below, we vacate the district court’s grant of summary judgment and remand this case for

23	   continued proceedings consistent with this opinion.

24	                                                                           Background

25	                   On February 24, 2010, the NYCHA interviewed Rita Walsh and five male candidates

26	   for five open bricklayer positions, two in Manhattan and three in Brooklyn.1 A group of four

      																																																																		
      1       Walsh and the other candidates had already taken and passed a written text for the civil
      service position of bricklayer administered by the Department of Citywide Administrative Services
      (“DCAS”). Although the question of whether Walsh met the DCAS’s qualifications for the position

                                                                                     2	
      	
      14-181
      Walsh v. NYCHA
 1	   NYCHA employees conducted the interviews: Fred Singer and Wanda Gilliam, the

 2	   Manhattan and Brooklyn Administrators for Skilled Trades, respectively; James Lollo,

 3	   Technical Advisor to the NYCHA’s Technical Services Department (“TSD”); and Charles

 4	   Pawson, Deputy Director of the TSD. Singer, Gilliam, and Pawson deferred to Lollo’s

 5	   extensive bricklaying knowledge and experience. Lollo asked most of the questions during

 6	   the interviews, including all of the technical questions related to the tasks bricklayers are

 7	   expected to perform. Lollo’s objective was to determine if the candidate being interviewed

 8	   had sufficient knowledge of bricklaying and the masonry trades. Each interview lasted from

 9	   ten to thirty minutes and was immediately followed by a discussion among the interviewers

10	   of the candidate they had just interviewed. The interviewers made their hiring decisions

11	   collectively. At the time of the interviews there were no female bricklayers employed by the

12	   NYCHA, and the interviewers were not aware of any woman who had held that position in

13	   the past.

14	                   NYCHA human resources representative Osagie Akugbe oversaw the interview

15	   process. Akugbe explained the process to the candidates when they first arrived. He

16	   informed them that one candidate would not be hired, and that after the interviews he would

17	   tell them who had been selected. Akugbe also met with the interviewers to discuss, among

18	   other things, the types of questions they should avoid asking. Akugbe sat in on each

19	   interview, in part so that he would be able to report to his supervisor the reason that any

20	   candidate was not hired. Akugbe had no input in the hiring decisions, however.

      																																																																																																																																																																																																																				
      of bricklayer is contested at the prima facie stage of the McDonnell Douglas analysis, because we
      proceed directly to and first consider the pretext stage, see infra Discussion, part A, that question has
      no bearing on our analysis.

                                                                                                              3	
      	
      14-181
      Walsh v. NYCHA
 1	                   Walsh was the fifth candidate interviewed. Her resume stated that since May 1995,

 2	   she had been a tile mechanic with Local 7 Tile, Marble & Terrazo, a division of the

 3	   Bricklayers and Allied Crafts Union. The interviewers asked Walsh about her experience

 4	   working with brick and block. She informed them that she had once constructed a glass

 5	   block shower at a Home Depot Expo, and that she had done “little things on her own.” J.A.

 6	   361. At their depositions, Lollo and Pawson expressed that they had been surprised that

 7	   Walsh had so little experience with brick and block, and that she disclosed that fact so

 8	   readily. According to Walsh, the interviewers did not ask about her experience with tile, and

 9	   Lollo asked her only one technical question: how to make a mortar mix.2 One of the

10	   interviewers remarked that some people have family obligations that interfere with their

11	   ability to work overtime, and asked Walsh if she was in that situation. Walsh replied that she

12	   had no such restrictions. Physical strength did not come up during Walsh’s interview.

13	                   The interviewers unanimously decided not to hire Walsh and to hire the five other

14	   candidates. Walsh testified that after all interviews had concluded, Akugbe took her aside to

15	   tell her that she did not get the job, and stated that the interviewers wanted somebody

16	   stronger.3 That evening, upon advice she received from Legal Momentum,4 Walsh wrote a

17	   short note about the interview in which she stated, “I was told I was not strong enough.”
      																																																																		
      2
               NYCHA offered conflicting testimony on these issues. Specifically, Lollo testified that he
      asked Walsh questions about tile and that she answered them all correctly. Additionally, Gilliam
      testified that the interview revealed that Walsh was not familiar with the tools used for bricklaying or
      with the task of boiler overhaul, which he considered to be the most significant part of a bricklayer’s
      job in his borough.
      3
               Akugbe denies making this statement.
      4
               Formerly the NOW Legal Defense and Education Fund, Legal Momentum states on its
      website: “Legal Momentum’s mission is to ensure economic and personal security for all women and
      girls by advancing equity in education, the workplace, and the courts. We provide an expert legal
      voice to seek justice for women in law and government policy.” LEGAL MOMENTUM,
      http://www.legalmomentum.org/mission-and-vision (last visited August 24, 2015).

                                                                           4	
      	
      14-181
      Walsh v. NYCHA
 1	   J.A. at 689. Walsh produced the note as part of the record below. NYCHA represents that

 2	   Walsh was not hired due to her lack of experience with brick and block, and that her sex

 3	   played no part in its decision.

 4	          Walsh brought this discrimination action against NYCHA in the United States

 5	   District Court for the Southern District of New York, claiming that she was denied the

 6	   bricklayer position because of her sex in violation of Title VII, the New York Human Rights

 7	   Law (“NYHRL”), and the New York City Human Rights Law (“NYCHRL”). In December

 8	   2013, the district court entered a Memorandum and Order granting NYCHA’s motion for

 9	   summary judgment as to Walsh’s Title VII and NYHRL claims, and dismissing Walsh’s

10	   NYCHRL claim after declining to exercise supplemental jurisdiction over the same. This

11	   appeal followed.

12	                                            Discussion

13	          We review de novo a district court’s grant of a motion for summary judgment.

14	   Aulicino v. N.Y.C. Dept. of Homeless Servs., 580 F.3d 73, 79 (2d Cir. 2009). Summary judgment

15	   is appropriate “if the movant shows that there is no genuine dispute as to any material fact

16	   and the movant is entitled to judgment as a matter of law.” Fed. R. Civ. P. 56(a). A genuine

17	   dispute exists “where the evidence is such that a reasonable jury could decide in the non-

18	   movant’s favor.” Delaney v. Bank of Am. Corp., 766 F.3d 163, 167 (2d Cir. 2014). We must

19	   “construe the facts in the light most favorable to the non-moving party and must resolve all

20	   ambiguities and draw all reasonable inferences against the movant.” Aulicino, 580 F.3d at

21	   7980. This Court has long recognized “the need for caution about granting summary

22	   judgment to an employer in a discrimination case where, as here, the merits turn on a dispute


                                                    5	
      	
      14-181
      Walsh v. NYCHA
 1	   as to the employer’s intent.” Gorzynski v. JetBlue Airways Corp., 596 F.3d 93, 101 (2d Cir. 2010)

 2	   (internal quotation marks omitted).

 3	          Title VII makes it unlawful for an employer to discriminate against any individual

 4	   based on that person’s sex. 42 U.S.C. § 2000e-2(a)(1). Claims of sex-based discrimination

 5	   under Title VII and the NYHRL are analyzed using the familiar burden-shifting framework

 6	   established in McDonnell Douglas Corp. v. Green, 411 U.S. 792 (1973). See Pucino v. Verizon

 7	   Wireless Commc’ns, Inc., 618 F.3d 112, 117 n.2 (2d Cir. 2010) (“We review discrimination

 8	   claims brought under the NYSHRL according to the same standards that we apply to Title

 9	   VII discrimination claims.”). First, plaintiff must establish a prima facie case of sex

10	   discrimination by demonstrating that “(1) she was within the protected class; (2) she was

11	   qualified for the position; (3) she was subject to an adverse employment action; and (4) the

12	   adverse action occurred under circumstances giving rise to an inference of discrimination.”

13	   Liebowitz v. Cornell Univ., 584 F.3d 487, 498 (2d Cir. 2009). “The burden of establishing a

14	   prima facie case is not onerous, and has been frequently described as minimal.” Norton v.

15	   Sam’s Club, 145 F.3d 114, 118 (2d Cir. 1998) (internal quotation marks omitted). If the

16	   plaintiff successfully establishes a prima facie case, “the burden then must shift to the

17	   employer to articulate some legitimate, nondiscriminatory reason for the adverse

18	   employment action.” United States v. Brennan, 650 F.3d 65, 93 (2d. Cir. 2011) (internal

19	   quotation marks omitted). If the employer carries that burden, “the plaintiff’s admissible

20	   evidence must show circumstances that would be sufficient to permit a rational finder of fact

21	   to infer that the defendant’s employment decision was more likely than not based in whole

22	   or in part on discrimination.” Feingold v. New York, 366 F.3d 138, 152 (2d Cir. 2004).


                                                       6	
      	
      14-181
      Walsh v. NYCHA
 1	       A. Prima Facie Case & Legitimate Nondiscriminatory Justification

 2	          It is uncontested that Walsh’s sex places her in a protected class and that NYCHA’s

 3	   decision not to hire her constituted an adverse employment action. NYCHA argues that our

 4	   analysis need not proceed past the prima facie stage, however, because Walsh has failed to

 5	   demonstrate that she was qualified for the bricklayer position and that her rejection occurred

 6	   under circumstances giving rise to an inference of discrimination. In the alternative,

 7	   NYCHA points to Walsh’s admitted lack of experience laying brick and block as the

 8	   legitimate, nondiscriminatory reason upon which its decision was based. Walsh does not

 9	   argue that NYCHA failed to meet its burden at the second stage of the McDonnell Douglas

10	   analysis; instead she argues that the district court erred by concluding at the third stage of

11	   that analysis that Walsh failed to offer sufficient evidence from which a reasonable jury may

12	   find that sex was a motivating factor in NYCHA’s decision.

13	          The Supreme Court has held:

14	          The prima facie case method established in McDonnell Douglas was never
15	          intended to be rigid, mechanized, or ritualistic. Rather it is merely a sensible,
16	          orderly way to evaluate the evidence in light of common experience as it bears
17	          on the critical question of discrimination. Where the defendant has done
18	          everything that would be required of him if the plaintiff had properly made
19	          out a prima facie case, whether the plaintiff really did so is no longer relevant.
20	          The district court has before it all the evidence it needs to decide whether the
21	          defendant intentionally discriminated against the plaintiff.

22	   U.S. Postal Serv. Bd. of Governors v. Aikens, 460 U.S. 711, 715 (1983) (internal citations and

23	   quotation marks omitted).

24	          In part because Walsh’s burden at the prima facie stage is minimal, Byrnie v. Town of

25	   Cromwell, Bd. of Educ., 243 F.3d 93, 101 (2d Cir. 2001), and because Walsh does not argue that

26	   NYCHA failed to proffer a legitimate, nondiscriminatory explanation for its adverse

                                                       7	
      	
      14-181
      Walsh v. NYCHA
 1	   employment action, the Aikens approach is appropriate here. We thus proceed directly to the

 2	   third step of the McDonnell Douglas analysis and determine whether Walsh has produced

 3	   evidence “sufficient to permit a rational finder of fact to infer that the defendant’s decision

 4	   was more likely than not based . . . in part on discrimination.” Aulicino, 580 F.3d at 80.

 5	           B. Viewing the Evidence as a Whole

 6	                   A plaintiff’s evidence at the third step of the McDonnell Douglas analysis must be

 7	   viewed as a whole rather than in a piecemeal fashion. Byrnie, 243 F.3d at 102 (“At summary

 8	   judgment in an employment discrimination case, a court should examine the record as a

 9	   whole, just as a jury would, to determine whether a jury could reasonably find an invidious

10	   discriminatory purpose on the part of an employer. A court is to examine the entire record

11	   to determine whether the plaintiff could satisfy his ultimate burden of persuading the trier of

12	   fact that the defendant intentionally discriminated against the plaintiff. A motion for

13	   summary judgment may be defeated where a plaintiff's prima facie case, combined with

14	   sufficient evidence to find that the employer's asserted justification is false, may permit the

15	   trier of fact to conclude that the employer unlawfully discriminated.” (internal citations and

16	   quotation marks omitted)).5 No one piece of evidence need be sufficient, standing alone, to

      																																																																		
      5
              See also Danzer v. Norden Sys., Inc., 151 F.3d 50, 57 (2d Cir. 1998) (“Each of these pieces of
      evidence, by itself, might arguably be insufficient to permit an age discrimination suit to survive
      summary judgment. Taken altogether as true—as they must be at summary judgment—they are
      more than enough to support a jury verdict that plaintiff was picked to be ‘downsized’ in part
      because of his age.”); Stern v. Trustees of Columbia Univ. in City of New York, 131 F.3d 305, 314 (2d Cir.
      1997) (“Finally, the dissent considers the record solely in piecemeal fashion, proffering innocent
      explanations for individual strands of evidence. The jury, however, will be entitled to view the
      evidence as a whole in assessing whether there was impermissible discrimination and whether the
      University's proffered explanation is a pretext for that discrimination.”); Coleman v. Donahoe, 667 F.3d
      835, 862 (7th Cir. 2012) (“Under the convincing mosaic approach, a retaliation case can be made by
      assembling a number of pieces of evidence none meaningful in itself, consistent with the
      proposition of statistical theory that a number of observations each of which supports a proposition

                                                                           8	
      	
      14-181
      Walsh v. NYCHA
 1	   permit a rational finder of fact to infer that defendant’s employment decision was more

 2	   likely than not motivated in part by discrimination. To use the apt metaphor coined by

 3	   Vincent Gambini (one that seems only fitting given the facts of this particular case), a

 4	   plaintiff may satisfy her burden by building a wall out of individual evidentiary bricks.6

 5	                   The district court erred when it failed to view Walsh’s evidence as a whole and

 6	   instead set aside each piece of evidence after deeming it insufficient to create a triable issue

 7	   of fact that NYCHA’s refusal to hire Walsh was based in part on the fact that she is female.

 8	           C. No History of Female Bricklayers at NYCHA

 9	                   As the district court recognized, “[n]otably, at the time of the interviews, no women

10	   were employed by NYCHA as bricklayers, and as far as the interviewers knew, no woman

11	   had ever held the position.” Walsh v. N.Y.C. Hous. Auth., No. 11 Civ. 6342, 2013 WL

12	   6669381, at *3 (S.D.N.Y. Dec. 16, 2013). Noting that the lack of female bricklayers “does

13	   not, by itself, compel a finding of discrimination,” the district court concluded, however, that

14	   absent additional information pertaining to the quantity and quality of any previous female

15	   applicants, it was “unable to infer a discriminatory motive from the absence of female

16	   bricklayers at NYCHA.” Id. at *9. Here, the problem with the piecemeal approach is on full

17	   display. Additionally, while the weight of this evidence (and thus the strength of any

18	   corresponding inference) would likely be enhanced if it were coupled with data regarding

19	   previous female applicants, the absence of such data does not automatically render the

20	   absence of female bricklayers irrelevant, not probative, or unfairly prejudicial.

      																																																																																																																																																																																																																				
      only weakly can, when taken as a whole, provide strong support if all point in the same direction.”
      (internal quotation marks omitted)).
      6
              MY COUSIN VINNY (Twentieth Century Fox Home Entertainment 1992).

                                                                                                              9	
      	
      14-181
      Walsh v. NYCHA
 1	          The district court confronted a similar situation in United States v. City of New York,

 2	   713 F. Supp. 2d 300 (S.D.N.Y. 2010), a pattern or practice case in which the plaintiff did

 3	   not proffer statistical evidence aimed at establishing the defendant’s past treatment of the

 4	   protected group. We agree with the court’s lucid analysis of that issue in City of New York:

 5	          This case was litigated without resort to statistical evidence other than the
 6	          elephant in the room—the incontrovertible fact that [the New York City
 7	          Department of Transportation] has never hired a provisional female Bridge
 8	          Painter. Because this case proceeded without the use of statistics, the
 9	          Government did not seek an inference of discrimination based on the
10	          “inexorable zero” in [the Department’s] hiring. Yet evidence of an inexorable
11	          zero is still relevant. First, a court cannot help but be circumspect where a
12	          municipal department in the country’s largest city repeatedly selects only
13	          applicants of one sex for job vacancies—after all, zero is not just another
14	          number. Second, even in cases where there is a weak inference of an
15	          inexorable zero or scant evidence of other women who applied and were
16	          rejected, a court should consider that this lack of evidence may itself be
17	          attributable to the inexorable zero.

18	   City of New York, 713 F. Supp. 2d at 31718 (internal citations and quotation marks omitted).

19	          NYCHA attempts to diminish the applicability to this case of the court’s reasoning in

20	   City of New York to this case on the basis that Walsh brought an individual disparate

21	   treatment claim as opposed to the type of pattern or practice claim at issue in City of New

22	   York. This tactic backfires, however. In contrast to individual disparate treatment claims,

23	   “pattern-or-practice disparate treatment claims focus on allegations of widespread acts of

24	   intentional discrimination,” and require the plaintiff to “demonstrate that intentional

25	   discrimination was the defendant’s standard operating procedure.” Reynolds v. Barrett, 685

26	   F.3d 198, 203 (2d Cir. 2012) (internal quotation marks and brackets omitted). As a result,

27	   statistical evidence of past actions is a mainstay of pattern or practice claims; the same is not

28	   true, however, of individual disparate treatment claims. See id. (“It bears noting that the


                                                      10	
      	
      14-181
      Walsh v. NYCHA
 1	   heavy reliance on statistical evidence in a pattern-or-practice disparate treatment claim

 2	   distinguishes such a claim from an individual disparate treatment claim. . . .” (internal

 3	   quotation marks and brackets omitted)). Thus, the reasoning articulated in City of New

 4	   York—and its conclusion that statistical data is not required for an “inexorable zero” to have

 5	   probative value—rings all the more loudly in the context of this individual disparate

 6	   treatment case.

 7	                   The finder of fact may properly consider the dearth of female bricklayers as one

 8	   component of its cumulative inquiry. Of course, the absence of contextual or historical data

 9	   is fodder for NYCHA when attempting to diminish the weight that the finder of fact

10	   ultimately attaches the absence of female bricklayers, as is evidence that NYCHA has hired

11	   women to fill positions in other skilled trades.

12	           D. Discrepancy in Qualifications & The Interview Process

13	                   Walsh argues that her qualifications were superior to those of Joseph Giannotti and

14	   Michael Zambino, two of the successful candidates, and that a jury may use those facts to

15	   infer a discriminatory motive.7 The district court cites this Court’s opinion in Byrnie v. Town

16	   of Cromwell, Bd. of Educ., 243 F.3d 93, 103 (2d Cir. 2001), for the proposition that a plaintiff

17	   seeking to prove a discriminatory motive using a discrepancy in credentials faces a weighty

18	   burden, specifically, that “plaintiff’s credentials would have to be so superior to the

19	   credentials of the person selected for the job that no reasonable person, in the exercise of

20	   impartial judgment, could have chosen the candidate selected over the plaintiff for the job in
      																																																																		
      7
              The district court’s Memorandum and Order includes a more thorough discussion of the
      successful candidates’ qualifications, including those of the three candidates whose qualifications
      Walsh does not challenge (Fernando Arlia, Emmanuel Sylvester, and Giuseppe Grippi). See Walsh,
      2013 WL 6669381, at *35.

                                                                           11	
      	
      14-181
      Walsh v. NYCHA
 1	   question.” Walsh, 2013 WL 6669381, at *9 (quoting Byrnie, 243 F.3d at 103). The Byrnie court,

 2	   however, began the paragraph immediately following this statement with the following

 3	   caveat, which is relevant in this case: “Nevertheless, just because the discrepancy between

 4	   [plaintiff and the successful applicant’s] qualifications does not on its own have the strength

 5	   to create a material issue of fact, that does not mean the discrepancy is stripped of all

 6	   probative value.” Byrnie, 234 F.3d at 103. Here, again, it was error to require a single piece of

 7	   evidence to bear the full weight of Walsh’s burden.

 8	          There was no tile setter position at NYCHA; bricklayers performed that task. Two of

 9	   the successful candidates testified that as bricklayers in Manhattan and Brooklyn, they spend

10	   between 50 and 90 percent of their time doing tile work. Walsh had ten years of experience

11	   working as a tile setter. Giannotti did “a lot of tile work” during the approximately seven

12	   years he worked as a maintenance mechanic for the Long Island City Board of Education,

13	   and nothing in the record indicates that Zambino had any experience working with tile.

14	   From this evidence, a rational finder of fact could reasonably conclude that Walsh was more

15	   qualified than at least one of the successful male candidates to perform one of the main

16	   tasks—if not the primary task—required of a bricklayer. While this evidence of disparity in

17	   qualifications, standing alone, falls short of establishing a discriminatory motive, it is not

18	   devoid of all probative value as to that issue.

19	           Perhaps more significant is the evidence Walsh proffered regarding the interview

20	   itself that, if credited by a jury, supports her argument that NYCHA’s decision not to hire

21	   her was motivated in part by sex-based discrimination. Lollo testified that it was his usual

22	   practice to ask candidates technical questions on a number of topics. Pawson testified that


                                                        12	
      	
      14-181
      Walsh v. NYCHA
 1	   the most important thing he considered when evaluating candidates was whether they

 2	   answered these technical questions correctly. Finally, Walsh testified that she was asked only

 3	   one technical question, which was on the subject of making mortar mix; she was not asked

 4	   any technical questions related to brick and block (the area in which her inexperience

 5	   purportedly prevented her from being hired) or to tile work (which, according to two of the

 6	   successful candidates, comprises a significant portion of the workload of the position for

 7	   which she was being interviewed). This evidence is relevant, and when marshalled effectively,

 8	   may reasonably support an inference that the interviewers did not give Walsh the

 9	   opportunity to demonstrate her technical knowledge because their minds had been made up

10	   before she set foot inside the interview room.

11	       E. Akugbe’s Statement

12	          Walsh alleges that after the interviews were over, Akugbe took her aside and told her

13	   she did not get the job because the interviewers wanted someone stronger. The district court

14	   ruled, sua sponte, that the statement was “hearsay by an individual with no decisionmaking

15	   authority, where the only evidence that it was made is plaintiff’s self-serving testimony and

16	   note.” Walsh, 2013 WL 6669381, at *10. Because NYCHA did not challenge or otherwise

17	   raise the admissibility of Akugbe’s statement, Walsh was not afforded the opportunity to

18	   address that issue. We review the district court’s ruling on the admissibility of evidence for

19	   abuse of discretion, see United States v. Gupta, 747 F.3d 111, 128 (2d Cir. 2014), and hold that

20	   such abuse is present here.

21	          First, Akugbe’s statement is a significant piece of Walsh’s evidentiary proffer,

22	   particularly in the context of the district court’s piecemeal approach of evaluating the


                                                       13	
      	
      14-181
      Walsh v. NYCHA
 1	   evidence. To wit, the district court acknowledged the importance of that evidence, stating:

 2	   “Plaintiff’s argument therefore hinges on the probative force of the two comments allegedly

 3	   made to her on the day of her interview.” Walsh, 2013 WL 6669381, at *10 (emphasis

 4	   added). Ruling that such a significant piece of evidence was inadmissible hearsay without

 5	   permitting Walsh an opportunity to be heard was highly prejudicial to Walsh, the non-

 6	   moving party. See Capobianco v. City of New York, 422 F.3d 47, 55 (2d Cir. 2005).

 7	          Second, Akugbe’s statement as relayed through Walsh’s testimony and note, is not

 8	   inadmissible hearsay. Under the party-opponent exemption, a statement is not hearsay if it

 9	   was “made by the party’s agent or employee within the scope of that relationship and while

10	   it existed.” Fed. R. Evid. 801(d)(2)(D). Because it is uncontested that Akugbe was employed

11	   by NYCHA at the time he allegedly made this statement, applicability of the party-opponent

12	   exemption hinges on whether the statement “relates to a matter within the scope of the

13	   agency.” United States v. Rioux, 97 F.3d 648, 660 (2d Cir. 1996). The district court emphasized

14	   Akugbe’s lack of decisionmaking authority, but such authority is not required for Akugbe to

15	   be considered an agent of NYCHA. Instead, the declarant “need only be an advisor or other

16	   significant participant in the decision-making process that is the subject matter of the

17	   statement” for the statement “to be deemed within the scope of his agency.” Id. at 661.

18	   Akugbe is a human resources representative and was tasked with facilitating the interview

19	   process. He was present when the hiring decisions were made and sat in on the interviews so

20	   that he could report why any candidate was not selected—which is, of course, the subject

21	   matter of the statement at issue here. Akugbe was also responsible for informing the

22	   candidates of the interviewers’ decision, which is precisely what he was doing when he


                                                     14	
      	
      14-181
      Walsh v. NYCHA
 1	   allegedly told Walsh that the interviewers were looking for someone stronger. Akugbe’s

 2	   statement was thus made within the scope of his relationship with NYCHA, and is not

 3	   hearsay.

 4	          To the extent the district court discounted Akugbe’s statement because “the only

 5	   evidence it was made is plaintiff’s self-serving testimony and note,” concluding that the

 6	   comment was “not persuasive evidence of discriminatory animus,” Walsh, 2013 WL

 7	   6669381, at *10, further compounded the error. This Court’s discussion of the plaintiff’s

 8	   affidavit in the case Danzer v. Norden Systems, Inc. is apropos:

 9	          In discrimination cases, the only direct evidence available very often centers
10	          on what the defendant allegedly said or did. Since the defendant will rarely
11	          admit to having said or done what is alleged, and since third-party witnesses
12	          are by no means always available, the issue frequently becomes one of
13	          assessing the credibility of the parties.
14	
15	          At summary judgment, however, that issue is necessarily resolved in favor of
16	          the nonmovant. To hold, as defendants ask us to do, that the nonmovant’s
17	          allegations of fact are (because “self-serving”) insufficient to fend off
18	          summary judgment would be to thrust the courts—at an inappropriate
19	          stage—into an adjudication of the merits. Such a radical change in the courts’
20	          role would be inappropriate not just in the discrimination context, but
21	          everywhere.
22	
23	   151 F.3d at 57 (internal citations and quotation marks omitted). It is the finder of fact, not

24	   the district court ruling on summary judgment, who must determine the weight and

25	   credibility to accord Walsh’s evidence regarding Akugbe’s statement.

26	          Finally, Akugbe’s statement is relevant to the issue of discriminatory motive. “It is the

27	   law . . . that stereotyped remarks can certainly be evidence that gender played a part in an

28	   adverse employment decision.” Back v. Hastings On Hudson Union Free Sch. Dist., 365 F.3d 107,

29	   119 (2d Cir. 2004) (internal quotation marks omitted). It can hardly be contested that males


                                                       15	
      	
      14-181
      Walsh v. NYCHA
 1	   are widely considered to be stronger than females. The fact that strength was not discussed

 2	   during the interview does not cut against a finding of discrimination, as the district court

 3	   indicated. To the contrary, if the finder of fact credits Walsh’s evidence pertaining to

 4	   Akugbe’s statement, the fact that strength was not mentioned tends to support the inference

 5	   that the interviewers succumbed to a sex-based stereotype because it removes one of the

 6	   alternative bases on which they could have based their assessment of her strength.

 7	                                             Conclusion

 8	          Walsh has proffered evidence that—when viewed as a whole—is sufficient to permit

 9	   a rational finder of fact to infer that NYCHA’s decision not to hire her was more likely than

10	   not motivated in part by sex-based discrimination. The dissent characterizes our holding

11	   today as “com[ing] close to eviscerating the plaintiff’s burden at step three of the McDonnell

12	   Douglas test,” Dis. Op. at 25, but we have done no such thing. At bottom, our disagreement

13	   with the dissent is factual in nature. What the dissent perceives as weak evidence or mere

14	   scintillae, Dis. Op. at 17, 21, 24, comprise a set of facts from which, if proven, a reasonable

15	   jury could conclude that NYCHA’s proffered reason for not hiring Walsh was a pretext for

16	   discrimination. That two members of a panel of this Court view a particular factual record

17	   as sufficient to pass muster at the summary judgment stage while the third member views the

18	   same record as insufficient does not amount to a change in the substantive underlying law.

19	   It is the job of judges to “apply their best judgment, guided by the statutory standard

20	   governing review and the holdings of our precedents, to the [decision below] and the

21	   record” supporting it, Chen v. Bd. of Immigration Appeals, 435 F.3d 141, 145 (2d Cir. 2006). It

22	   is inevitable that, some of the time, reasonable judges conducting this process will reach


                                                     16	
      	
     14-181
     Walsh v. NYCHA
1	   conclusions different from those of their colleagues on the same set of facts. See id. Such is

2	   the case today, but neither the summary judgment standard nor the well-settled McDonnell

3	   Douglas framework has been modified as a result.

4	          The judgment and order granting summary judgment entered by the district court are

5	   VACATED, and this case is REMANDED for further proceedings consistent with this

6	   opinion.




                                                   17	
     	
 1   DEBRA ANN LIVINGSTON, Circuit Judge, dissenting: 

 2          I  cannot  join  in  the  majority’s  determination  that  a  reasonable  jury might 

 3   conclude  that  the  decision  not  to  hire  the  plaintiff,  Rita  Walsh,  as  a  bricklayer 

 4   was  attributable  even  in  part  to  sex  discrimination.    By  her  own  admission 

 5   during the job interview, Walsh, an experienced tile setter, was not a bricklayer.  

 6   As  she  candidly  stated  during  the  interview  when  asked  about  her  bricklaying 

 7   experience, Walsh had “done a glass block shower at the Home Depot Expo,” but 

 8   “[t]hat was pretty much it. . . . I’ve done little things on my own but nothing, you 

 9   know.”    J.A.  267.    Given  her  admission  that  she  lacked  any  experience  in  the 

10   skilled  trade  in  which  she  sought  a  position,  it  is  highly  doubtful  that  Walsh 

11   established even a prima facie case.  Assuming she did, it is abundantly clear that 

12   the  New  York  City  Housing  Authority  (“NYCHA”)  mustered  at  step  two  as 

13   persuasive a “legitimate, nondiscriminatory reason” for this failure‐to‐hire as one 

14   could  imagine  —  namely,  that  Walsh  herself  admitted  to  having  virtually  no 

15   bricklaying experience during her interview for the position.1 



            1  This  Court  evaluates  Title  VII  sex‐discrimination  claims  under  the  framework 
     established in McDonnell Douglas Corp. v. Green, 411 U.S. 792 (1973).  Under this three‐
     step  test,  “the  plaintiff  bears  the  initial  burden  of  establishing  a  prima  facie  case  of 
     discrimination,” which requires showing membership in a protected class, qualification 
     for the relevant position, an adverse employment action, and circumstances giving rise 
     to an inference of discriminatory intent.  Holcomb v. Iona Coll., 521 F.3d 130, 138 (2d Cir. 


                                                       1 
 1           With respect, moreover, the triable case that the majority perceives at step 

 2   three  (supposedly  from  looking  at  the  record  as  a  whole)  is  an  illusion.    The 

 3   majority’s  fanciful  approach  to  the  summary  judgment  standard  requires  the 

 4   majority,  against  all  evidence  in  the  record,  either  to  equate  tile  setting  and 

 5   bricklaying,  two  distinct  trades,  or  utterly  to  deny  the  skills  associated  with 

 6   bricklaying — skills that Walsh could undoubtedly acquire, but that she does not 

 7   now have, by her own admission.  I cannot agree with the majority’s assessment 

 8   that  the  record  here  could  support  a  reasonable  jury  verdict  in  favor  of  the 

 9   plaintiff.  Accordingly, I would affirm for substantially the reasons stated in the 

10   opinion of the United States District Court for the Southern District of New York  

11   (Buchwald, J.).      

12                                                     I.2 

13                                                     A. 

     2008)  (citing  McDonnell  Douglas,  411  U.S.  at  802).    “If  the  plaintiff  does  so,  the  burden 
     shifts to the defendant to articulate ‘some legitimate, non‐discriminatory reason for its 
     action.’”  Id. (quoting McDonnell Douglas, 411 U.S. at 802).  Once the defendant provides 
     such  a  reason,  the  burden  shifts  back  to  the  plaintiff  to  show  that  the  defendant’s 
     explanation  was  not  the  only  reason  for  the  employment  decision  “and  that 
     [discrimination] was at least one of the motivating factors.”  Id. (quoting Cronin v. Aetna 
     Life  Ins.  Co.,  46  F.3d  196,  203  (2d  Cir.  1995)).    To  be  sure,  “[t]he  ultimate  burden  of 
     persuading  the  trier  of  fact  that  the  defendant  intentionally  discriminated  against  the 
     plaintiff remains at all times with the plaintiff.”  Id. (quoting Texas Dep’t of Cmty. Affairs 
     v. Burdine, 450 U.S. 248, 253 (1981)). 
               
             2
               The following facts are undisputed, except where otherwise noted. 


                                                        2 
 1          In  the  New  York  City  civil‐service  system,  the  stated  qualifications  —  as 

 2   established  by  the  New  York  City  Department  of  Citywide  and  Administrative 

 3   Services (“DCAS”) — for the position of Bricklayer include either (1) at least five 

 4   years of “full‐time satisfactory experience as a bricklayer,” or, alternatively, (2) at 

 5   least  three  years  of  such  experience,  plus  “sufficient  training  of  a  relevant 

 6   nature . . .  to  make  up  the  equivalent  of  three  years  of  acceptable  experience.”3  

 7   J.A. 279.  Applicants undergo a multi‐step application process.  At the first stage, 

 8   applicants must pass a written, civil‐service examination administered by DCAS. 

 9   After  the  examination,  DCAS  places  applicants  with  a  passing  score  on  an 

10   “eligible  list,”  providing  them  with  a “list  number”  based  on  their  examination 

11   score.  J.A. 276.  As openings arise, DCAS refers candidates for interviews based 

12   on their list number.4  The record suggests that interviewers — at least those in 

13   this  case  —  expect  candidates  at  the  interview  stage  to  have  satisfied  the  bare 


            3   The  Notice  of  Examination  for  the  bricklayer  examination  informs  applicants 
     that  “[b]y  the  last  day  of  the  Application  Period,  [they]  must  have”  the  stated 
     qualifications  for  the  bricklayer  position.    J.A.  275  (emphasis  added).    However, 
     applicants may take the examination before the City checks their qualifications for the 
     position;  the  applicants  themselves  “are  responsible  for  determining  whether  or  not 
     [they] meet the qualification[s].”  Id.   
             
            4  It  is  unclear  whether,  aside  from  the  civil‐service  examination,  candidates  are 

     vetted  regarding  their  qualifications  prior  to  being  interviewed.    Indeed,  to  the  extent 
     the  record  speaks  to  this  question,  it  suggests  that  such  review  occurs  only  after 
     candidates have received an offer of employment.  


                                                      3 
 1   DCAS  requirements.    Interviewers  seek  to  confirm  during  the  interview  that 

 2   applicants  possess  the  basic  ability  to  do  bricklaying  work,  to  assess  whether 

 3   they can show up for work on time, and to determine their borough preferences. 

 4          DCAS defines the duties and responsibilities of bricklayers.5  As a general 

 5   matter, bricklayers “lay[] bricks and masonry to line and grade in or on a given 

 6   structure or form of work.”  J.A. 278.  “Typical tasks” include “[]lay[ing] brick or 

 7   masonry  units  .  .  .  for  walls  and  partitions,”  “[w]ork[ing]  with  refractory  and 

 8   insulating  units  for  boiler  settings  and  combustion  chambers,”  “[d]o[ing] 

 9   fireproofing,  block  arching,  terra  cotta  cutting  and  setting,”  “[c]onstruct[ing] 

10   brick masonry sewers and manholes,” and various administrative tasks.  J.A. 278.  

11   According  to  James  Lollo,  a  bricklayer  supervisor  for  the  Technical  Services 

12   Department,  bricklaying  work  for  the  City  can  include  wall  construction,  brick 

13   replacement, reconstructing door frames, glass‐block installation, incinerator and 

14   boiler  repair,  fireproofing  and  fire‐brick  installation  inside  the  trash  compactor, 

15   fire chamber and flues, and concrete laying.  The record is undisputed, moreover, 

16   that all bricklayers are expected to perform all duties within the job title.  



             New York City employs bricklayers in the Technical Services Department and 
            5

     the Borough Management Departments.  This case involves an application for the latter 
     position.  The record indicates that, while the mix of bricklaying work differs between 
     these positions, all bricklayers are subject to the same hiring standards. 


                                                  4 
1          Bricklayers  in  the  New  York  City  civil‐service  system  also  perform  tasks 

2   ordinarily done by tile setters, a related but distinct trade.6   Although the parties 

3   disagree as to how much tile‐setting a New York City bricklayer performs, there 

4   does  not  appear  to  be  a  dispute  as  to  the  technical  differences  between 

5   bricklaying  and  tile‐setting.7    As  James  Lollo,  a  bricklaying  supervisor  for  the 

6   Technical Services Department, testified during his deposition, “[l]aying brick is 

7   significantly  more  difficult  than  laying tile.  .  .  .  [T]o  lay  brick,  plumb, level and 

8   square,  is  extremely  difficult  .  .  .  .”    J.A.  162.    Whereas  tile‐setting  involves 



           6       Brick masonry and tile‐setting are generally understood to constitute separate 
    occupations,  with  different  skill  sets.    The  Bureau  of  Labor  Statistics,  for  example, 
    defines  these  trades  separately,  and  observes  that  brickmasons,  “often  called 
    bricklayers,”  have  higher  median  pay  levels  and  entry  level  education  requirements 
    than tile setters.  Bricklayers generally complete a three to four year apprenticeship  in 
    order  to  “learn  the  trade,”  unlike  tile  setters,  who  “typically  learn  by  working  with 
    experienced  installers.”    And  whereas  bricklayers  “build  and  repair  walls,  partitions, 
    fireplaces,  chimneys,  and  other  structures,”  tile  setters  “cut  and  place  tile.”    Compare 
    UNITED  STATES  DEPARTMENT  OF  LABOR:  BUREAU  OF  LABOR  STATISTICS,  Occupational 
    Outlook             Handbook:      Brickmasons,         Blockmasons,        and       Stonemasons, 
    http://www.bls.gov/ooh/construction‐and‐extraction/brickmasons‐blockmasons‐and‐
    stonemasons.htm#tab‐2,  with  UNITED  STATES  DEPARTMENT  OF  LABOR:  BUREAU  OF  LABOR 
    STATISTICS,  Occupational  Outlook  Handbook:  Tile  and  Marble  Setters, 
    http://www.bls.gov/ooh/construction‐and‐extraction/tile‐and‐marble‐setters.htm. 
                
               7 Indeed, Walsh herself recognized the distinction between bricklaying and tile‐

    setting during her interview, stating that, despite  extensive experience setting tile,  she 
    had  virtually  no  experience  in  bricklaying.    In  particular,  Walsh  stated  that  she  had 
    done only a “glass block shower at the Home Depot Expo,” but “that was pretty much 
    it. . . . I’ve done little things on my own but nothing, you know.”  J.A. 267.   
     


                                                     5 
 1   applying  masonry  units  to  a  standing  structure,  bricklaying  entails  creating  a 

 2   freestanding  structure  from  scratch.    In  Lollo’s  words,  “[b]uilding  a  wall  is 

 3   significantly more difficult than putting tile on a wall or on a floor.”8  Id.   

 4                                                  B.  

 5          Walsh  began  the  application  process  in  2005,  taking  the  civil‐service 

 6   written  examination  on  October  15  of  that  year.    She  received  a  passing  score, 

 7   and DCAS placed her 55th on the eligibility list.  More than four years later, in 

 8   January  2010,  NYCHA  had  openings  to  hire  five  new  bricklayers  for  Borough 

 9   Management  Departments  —  three  in  Brooklyn  and  two  in  Manhattan.    DCAS 

10   sent NYCHA’s Human Resources Department a list of eight individuals from the 

11   eligibility  list,  including  Walsh.    NYCHA  then  sent  letters  to  each  of  the  eight 

12   applicants  and,  on  February  24,  2010,  six  of  them  appeared  at  the  agency’s 

13   Human  Resources  Department  to  interview  for  the  five  positions.    The  six 

14   candidates who appeared were — in order of their positions on the eligibility list 



            8  In  addition  to  bricklayers,  New  York  City  employs  “mason’s  helpers,”  who 
     “assist[]  bricklayers  and  cement  masons  in  the  preparation  and  finishing  of  cement, 
     concrete,  brick,  tile,  and  other  masonry  work.”    J.A.  280.    Technically,  the  mason’s 
     helper position is a stepping stone to becoming a cement mason, not a bricklayer.  But 
     the cement mason position no longer exists in New York City, and such work has been 
     performed  by  bricklayers.    City  employees  testified  that  mason’s  helpers  often  learn 
     many of the  skills  that bricklayers use, including  where  to  set the block,  what  kind  of 
     mix and mortar to use, how to build a scaffold, and how properly to retemper mortar.   


                                                     6 
 1   —  Ferdinand  Arlia,  Joseph  Giannotti,  Michael  Zambino,  Emmanuel  Sylvester, 

 2   Rita  Walsh,  and  Giuseppe  Grippi.    At  the  time  of  the  interview,  Giannotti  and 

 3   Grippi  worked  for  NYCHA  in  non‐bricklayer  capacities.    All  interviewees 

 4   brought resumes, except for Grippi.   

 5          Four  City  employees  conducted  the  interviews:  Fred  Singer,  Wanda 

 6   Gilliam,  James  Lollo,  and  Charles  Pawson.    Singer  and  Gilliam  were  Borough 

 7   Administrators  for  Skilled  Trades  in  Manhattan  and  Brooklyn,  respectively.  

 8   Lollo  was  a  Technical  Adviser  in  the  Technical  Services  Department,  and  had 

 9   spent  his  career  as  a  bricklayer  or  bricklaying  supervisor  for  the  City.    Pawson 

10   was a Deputy Director for the Technical Services Department.                   

11          Overall,  “[t]he  purpose  of  [the]  questions  and  the  interviews  in  general,” 

12   as  the  district  court  noted,  “was  to  ascertain  whether  the  candidates  had 

13   adequate  knowledge  of  bricklaying  and  could  perform  the  job  well,  not  to 

14   determine whether the candidates met the qualification requirements established 

15   by DCAS.”  Walsh v. N.Y.C. Hous. Auth., No. 11 Civ. 6342 NRB, 2013 WL 6669381, 

16   at *2 (S.D.N.Y. Dec. 16, 2013).  Each interviewer had a different understanding of 

17   his or her role.  Gilliam had the final say on hiring for the Brooklyn positions, but 

18   had  no  special  knowledge  about  bricklaying.    From  her  experience  in  similar 




                                                   7 
 1   interviews,  Gilliam  left  it  to  the  representatives  from  the  Technical  Services 

 2   Department — in this case, James Lollo — to ask technical questions; she would 

 3   ask  about  borough  preferences  and  the  ability  to  attend  work.    As  she  put  it, 

 4   Gilliam was looking for “[s]omeone who could fit into the position of bricklayer, 

 5   someone who can easily adapt to our, our agency’s requirements to do X number 

 6   of  jobs  a  day,  somebody  just[,  in]  general,  just  a  person  who  can  fit  into  that 

 7   capacity  .  .  .  [with]  [s]ome  overall  knowledge  of  the  job.”    Singer,  as  the 

 8   Manhattan  representative,  also  had  the  final  say  over  the  Manhattan  positions, 

 9   but  described  the  interview  process  as  involving  a  joint  hiring  decision  made 

10   with  the  technical  advisers.    He,  like  Gilliam,  had  no  bricklaying  experience.  

11   Lollo  was  the  technical  expert  of  the  group.    He  had  spent  his  career  as  a 

12   bricklayer,  and  felt  that  his  responsibility  in  the  interview  was  to  determine 

13   whether  applicants  “had  knowledge  of  the  bricklaying  and  masonry  trades.”  

14   J.A.  127.    Finally,  Pawson  said  little  in  the  interviews.    He  explained  that  Lollo 

15   asked technical questions, and that his job was simply to sit in on the process.9   



            9 A fifth city employee, Osagie Akugbe, organized and observed the interviews, 
     but  was  not  an  official  interviewer.    Akugbe  worked  in  NYCHA’s  Human  Resources 
     Department and sent the interview letters to applicants.  When the applicants arrived, 
     he  told  them  the  number  of  vacancies  and  described  the  interview  process.    Akugbe 
     also spoke to the four interviewers about the interview process, the applicant order, and 
     questions to be avoided.  It was also his job to inform applicants about the interviewers’ 


                                                    8 
 1          Walsh’s  interviewers  received  her  resume,  which  states,  in  relevant  part, 

 2   that  she  spent  four  months  at  the  Tile  Mechanic  Training  Center  and  worked 

 3   from 1995 to 2010 as a Tile Mechanic for the Tile, Marble and Terrazo Division of 

 4   the  Bricklayers  and  Allied  Craftsman  Union.    The  portion  of  the  resume  about 

 5   Walsh’s  tile‐setting  work  adds  that  her  responsibilities  include  installing  tile  or 

 6   marble  “on  walls  and  floors,”  leveling  and  plumbing  tile  on  walls  and  floors, 

 7   “[w]ater  proofing”  walls,  and  “cutting  and  install[ing]  saddles  [and]  soap 

 8   dishes.”  J.A. 651.   

 9          At  her  deposition,  Walsh  stated  that  she  could  not  recall  whether  the 

10   interviewers gave her any description of the job.  They asked some non‐technical 

11   questions, including whether she had a fear of heights, whether she was able to 

12   work  in  cramped  spaces,  and  whether  she  was  available  for  overtime.    Walsh 

13   also recalled that she was asked a technical question about mixing cement. 

14          With regard to her work experience, Walsh testified that “[t]hey asked if I 

15   had experience laying brick.”  J.A. 267.  She recounted that she had “done a glass 

16   block  shower  at  the  Home  Depot  Expo,”  but  “that  was  pretty  much  it.  .  .  .  I’ve 




     final decisions, and to give employment paperwork to applicants who received offers. 


                                                   9 
 1   done little things on my own but nothing, you know.”10  Id.  Walsh thus provided 

 2   the  interviewers  with  a  candid  (and  accurate)  assessment  of  her  experience.    In 

 3   response  to  questioning  at  her  deposition,  Walsh  elaborated  that  she  has  never 

 4   held  the  title  of  bricklayer,  and  that  in  her  experience  working  for  various 

 5   companies  between  1995  and  2011  as  a  tile  setter,  she  has  never  constructed  a 

 6   wall with brick or cement block, never constructed a parapet or block arch, never 

 7   constructed  masonry  sewer  or  manholes,  never  done  fireproofing  with  brick  or 

 8   worked with refractory or insulating materials — indeed, that she is unaware of 

 9   what such materials are.  Walsh, who had never before applied for a position as a 

10   bricklayer,  also  made  clear  at  her  deposition  that  she  has  never  served  an 

11   apprenticeship as a bricklayer and that the apprenticeship for tile setter is not the 

12   same thing.   

13          Walsh’s  recollection  of  her  interview  as  it  relates  to  the  discussion  of  her 

14   work  experience  is  generally  consistent  with  that  of  each  of  the  interviewers.  



            10  Bricklayers  work  with  both  “brick”  and  “block”  (i.e.,  concrete  block).    See 
     UNITED  STATES  DEPARTMENT  OF  LABOR:  BUREAU  OF  LABOR  STATISTICS,  Occupational 
     Outlook        Handbook:       Brickmasons,        Blockmasons,         and       Stonemasons, 
     http://www.bls.gov/ooh/construction‐and‐extraction/brickmasons‐blockmasons‐and‐
     stonemasons.htm#tab‐1  (emphasis  omitted)  (“Brickmasons  and  blockmasons  —  often 
     called bricklayers — build and repair walls, floors, partitions, fireplaces, chimneys, and 
     other structures with brick, precast masonry panels, concrete block, and other masonry 
     materials.”).    


                                                    10 
 1   Gilliam  recalled  Walsh  saying  that  “she  did  not  have  any  knowledge  of 

 2   brickwork  .  .  .  her  experiences  were  mostly  with  the  ceramic  tiles,  but  that  she 

 3   was a hard worker and a quick learner and that she was willing to do what she 

 4   needed to do.”11  J.A. 108.  Similarly, Pawson and Singer both remembered that 

 5   Walsh  said  that  she  had  not  worked  with  brick  or  block.    Finally,  Lollo 

 6   recounted: 

 7          Obviously,  [Walsh]  has  tile  experience,  you  know,  being  a  Local  7 
 8          member.  And then usually in an interview, we ask people to tell us 
 9          a  little  about  themselves  first.    And  then  when  I  asked  her  what 
10          specific experience do you have with brick and block, to the best of 
11          my recollection, her answer was, to be honest, I don’t have any. . . . I 
12          was  kind  of  shocked  that  somebody  would  actually  come,  because 
13          the  title  is  bricklayer,  and  come  right  out  and  tell  everybody  you 
14          have no experience with brick or block. 
15           
16   J.A. 156‐57.   

17          The interviewers unanimously agreed not to offer Walsh a position, citing 

18   as  the  reason  her  lack  of  experience  with  brick  and  block.    At  least  one  person 

19   noted  that  Walsh  would  have  been  a  good  candidate  for  a  mason’s  helper 

20   position, where she would presumably have learned requisite bricklaying skills.  

21   Indeed, Akugbe made a notion to that effect — “*consider Mason Help[er]” — on 

            11  Gilliam  also  stated  that  Walsh  answered  one  question  regarding  boiler 
     overhaul  by  stating  that  she  was  “not  aware  of”  the  necessary  tools  and  asking  if  a 
     mason’s helper (at NYCHA, the bricklayer’s assistant) could “help with some of those 
     tasks.”  J.A. 106.  Walsh, however, denies being asked questions about this subject.   


                                                    11 
 1   Walsh’s  resume  during  the  interview  process.    J.A.  298.    After  the  interviewers 

 2   made  their  decision,  Akugbe  informed  Walsh  that  NYCHA  would  not  be 

 3   offering  her  a  position.    The  interviewers  extended  offers  to  all  five  male 

 4   candidates interviewed that day, although one of these offers was later retracted 

 5   when  investigation  established  that  the  candidate  lacked  the  requisite 

 6   experience.   

 7                                               C.  

 8          On  September  12,  2011,  Walsh  filed  suit,  claiming  that  NYCHA 

 9   discriminated against her on the basis of sex in violation of Title VII of the Civil 

10   Rights Act of 1964, the New York State Human Rights Law, and the New York 

11   City  Human  Rights  Law.    Following  discovery,  NYCHA  moved  for  summary 

12   judgment.    NYCHA  argued  that  Walsh  failed  to  establish  a  prima  facie  case  of 

13   discrimination or, in the alternative, that no reasonable jury could conclude that 

14   NYCHA’s  rationale  for  not  hiring  her  was  a  pretext  for  discrimination  on  the 

15   basis  of  sex.    The  district  court  issued  a  memorandum  and  order  granting 

16   summary  judgment  to  NYCHA  on  December  16,  2013.    See  Walsh,  2013  WL 

17   6669381, at *11.   

18          The district court noted that “[i]t is far from clear that plaintiff possessed 




                                                 12 
 1   the  necessary  qualifications  to  become  a  bricklayer,”  but  elected  to  assume 

 2   without  deciding,  given  the  minimal  burden  of  establishing  a  prima  facie  case, 

 3   that Walsh’s time as a tile setter qualified her for the bricklayer position and that 

 4   the  circumstances  surrounding  the  interview  raised  an  inference  of 

 5   discrimination.    Id.  at  *8.    Judge  Buchwald  went  on  to  note,  however,  that 

 6   NYCHA  had  a  legitimate,  nondiscriminatory  reason  for  choosing  the  five  male 

 7   candidates  over  Walsh:  namely,  that  she  “admittedly  [had]  extremely  limited 

 8   experience with brick and block.”  Id. at *9.   

 9          With  this  explanation  in  mind,  the  court  turned  to  whether  Walsh  had 

10   “produced evidence from which a rational jury could find that gender was more 

11   likely  than  not  a  motivating  factor  in  NYCHA’s  refusal  to  hire  her.”    Id.    As 

12   relevant  here,  the  court  assessed  evidence  put  forward  by  Walsh  that:  (1)  

13   NYCHA has never had a female bricklayer so far as the interviewers recalled; (2) 

14   plaintiff  supposedly  had  superior  qualifications  to  other  candidates  who  were 

15   hired; and (3) Akugbe allegedly informed Walsh at the time of her rejection that 

16   the interviewers rejected her because “they wanted somebody stronger.”  Id.  The 

17   district court concluded that this evidence “falls short of raising a triable issue of 

18   fact  that  NYCHA’s  refusal  to  hire  [Walsh]  was  based  on  her  gender.”    Id.    The 




                                                 13 
 1   district court therefore granted summary judgment for NYCHA on Walsh’s Title 

 2   VII  and  New  York  State  Human  Rights  Law  claims.    Id.  at  *10‐11.    However, 

 3   because a more liberal standard applies to discrimination claims under the New 

 4   York  City  Human  Rights  Law,  the  court  declined  to  exercise  supplemental 

 5   jurisdiction over that remaining claim and dismissed it without prejudice.  Id. at 

 6   *11.  This appeal followed.   

 7                                                    II.  

 8          We “review a district court’s decision to grant summary judgment de novo, 

 9   resolving all ambiguities and drawing all permissible factual inferences in favor 

10   of the party against whom summary judgment is sought.”  Burg v. Gosselin, 591 

11   F.3d  95,  97  (2d  Cir.  2010)  (quoting  Wright  v.  Goord,  554  F.3d  255,  266  (2d  Cir. 

12   2009)).    Title  VII  makes  it  unlawful  for  an  employer  to  “refuse  to  hire  .  .  .  any 

13   individual  .  .  .  because  of  such  individual’s  .  .  .  sex.”    42  U.S.C.  §  2000e‐2(a)(1).  

14   “An employment decision, then, violates Title VII when it is ‘based in whole or in 

15   part on discrimination.’”12  Holcomb, 521 F.3d at 137 (quoting Feingold v. N.Y., 366 

16   F.3d 138, 152 (2d Cir. 2004)).  “In assessing the record to determine whether there 



            12  The  substantive  standards  for  liability  under  the  New  York  State  Human 
     Rights  Law  are  “analytically  identical”  to  those  “under  Title  VII.”    Rojas  v.  Roman 
     Catholic Diocese of Rochester, 660 F.3d 98, 107 n.10 (2d Cir. 2011) (quoting Torres v. Pisano, 
     116 F.3d 625, 629 n.1 (2d Cir. 1997)). 


                                                      14 
 1   is  a  genuine  issue  to  be  tried”  in  Title  VII  cases,  courts  must  “carefully 

 2   distinguish  between  evidence  that  allows  for  a  reasonable  inference  of 

 3   discrimination and evidence that gives rise to mere speculation and conjecture.”  

 4   Bickerstaff v. Vassar Coll., 196 F.3d 435, 448 (2d Cir. 1999).  “The ultimate burden of 

 5   persuading the trier of fact that the defendant intentionally discriminated against 

 6   the  plaintiff  remains  at  all  times  with  the  plaintiff.”    Burdine,  450  U.S.  at  253 

 7   (1981).   

 8          Walsh has not adduced sufficient evidence to raise a triable issue of fact on 

 9   this ultimate question.  In arguing to the contrary, the majority contends that the 

10   district  court  “failed  to  view  Walsh’s  evidence  as  a  whole.”    Maj.  Op.  at  9.  

11   Examining  each  piece  of  evidence  on  which  the  majority  relies,  however,  it  is 

12   clear  that  whether  viewed  item‐by‐item  or  all  together,  the  evidence  here  is 

13   simply  inadequate  to  support  a  reasonable  conclusion,  at  step  three,  that 

14   NYCHA’s  “proffered,  non‐discriminatory  reason”  for  not  hiring  the  plaintiff  — 

15   namely, that she lacked bricklaying experience — was “a mere pretext for actual 

16   discrimination.”13  Weinstock v. Columbia Univ., 224 F.3d 33, 42 (2d Cir. 2000); see 



              As already noted, I have my doubts that Walsh raised even a prima facie case.  
            13

     Because  the  majority  proceeds  to  step  three,  however,  and  because  it  does  not  matter 
     whether  the  plaintiff  made  out  a  prima  facie  case  where,  as  here,  “the  defendant  has 
     done  everything that  would be required [at step two],” I also proceed to step  three  of 


                                                    15 
 1   also Cross v. N.Y.C. Transit Auth., 417 F.3d 241, 248 (2d Cir. 2005) (“[P]laintiff must 

 2   prove  that  a  defendant’s  proffered  reasons  were  not  the  true  reasons  for  its 

 3   actions  but  a  pretext  for  discrimination.”).    To  be  sure,  “bits  and  pieces”  of 

 4   evidence, when viewed together, may form a “mosaic” of discrimination.  Vega v. 

 5   Hempstead Union Free Sch. Dist., 801 F.3d 72, 86 (2d Cir. 2015) (quoting Gallagher v. 

 6   Delaney, 139 F.3d 338, 342 (2d Cir. 1998)).  But the obligation to look at the record 

 7   as a whole does not afford reviewing courts a license to “[t]roll[ ] for an issue of 

 8   fact,”  Weinstock,  224  F.3d  at  41,  contrary  to  this  court’s  recognition  that  the 

 9   “salutary purposes of summary judgment — avoiding protracted, expensive and 

10   harassing trials — apply no less to discrimination cases than to . . . other areas of 

11   litigation.”  Id. at 46 (alteration in original) (quoting Meiri v. Dacon, 759 F.2d 989, 

12   998 (2d Cir. 1985)); see also Aikens, 460 U.S. at 716 (noting that neither trial courts 

13   nor reviewing courts “should treat discrimination differently from other ultimate 

14   questions of fact”).   

15           The majority first points to evidence that at the time of Walsh’s interview, 

16   no  women  were  employed  by  NYCHA  as  bricklayers  and,  so  far  as  the 




     the McDonnell Douglas framework.  United States Postal Serv. Bd. of Governors v. Aikens, 
     460 U.S. 711,715 (1983). 


                                                 16 
 1   interviewers knew, no woman had held this civil service position.14  But on the 

 2   record  here,  this  evidence  is  of  no  appreciable  weight  —  maybe  not  even  a 

 3   scintilla  —  in  establishing  that  there  was  intentional  discrimination  in  the 

 4   decision  not  to  hire  Walsh.    In  individual  disparate  treatment  cases,  contrary  to 

 5   the  majority’s  claim,  “statistical  evidence  is  less  significant  than  in  disparate 

 6   impact  or  pattern  and  practice  cases,  because  the  ultimate  issue  is  whether  a 

 7   particular  plaintiff  was  the  victim  of  an  illegitimately  motivated  employment 

 8   decision.”    21A  Federal  Procedure,  Lawyers  Edition  §  50:1021  (2016);  see  also 

 9   United  States  v.  City  of  N.Y.,  717  F.3d  72,  83  (2d  Cir.  2013).    This  general 

10   proposition  is  particularly  apt  here,  moreover,  where  the  statistical  evidence  at 

11   issue  —  the  absence  of  women  among  NYCHA’s  bricklayers  —  is  presented 

12   devoid  of  any  necessary  contextual  information  as  to  how  many  women  have 

13   applied for positions as bricklayers at NYCHA, the nature of their qualifications, 

14   or  even  the  time  period  at  issue  and  the  number  of  bricklayers  that  NYCHA 

15   employed during that time.15  Cf. Pollis v. New Sch. for Soc. Research, 132 F.3d 115, 



             14  Interviewers  testified  that  they  were  familiar  with  women  in  other  skilled 
     trades at NYCHA such as plumbing, plastering, painting, and carpentry.   
              
             15  This  is  in  stark  contrast  to  United  States  v.  City  of  N.Y.,  713  F.  Supp.  2d  300 

     (S.D.N.Y.  2010),  on  which  the  majority  relies.    In  that  pattern  or  practice  case,  as  the 
     district  court’s  opinion  reflects,  the  New  York  City  Department  of  Transportation 


                                                         17 
 1   123 (2d Cir. 1997) (concluding that because the relevant statistical group was “so 

 2   tiny,  was  spread  over  such  a  long  period,  and  was  composed  so  largely  of 

 3   individuals  who  were  not  fairly  comparable  to  her,”  plaintiff’s  statistics  “[did] 

 4   not  support  an  inference  about  the  School’s  motivations”  and  evidence  lacked 

 5   “logical tendency to show that discrimination was present”).  The majority notes 

 6   that  an  “inexorable  zero”  may  sometimes  support  a  “weak  inference”  of 

 7   discrimination  in  the  pattern‐or‐practice  context,  citing  United  States  v.  City  of 

 8   N.Y., 713 F. Supp. 2d at 318.  But on the record here, that unadorned number says 

 9   nothing  about  whether  this  particular  group  of  interviewers  declined  to  hire 

10   Walsh because of her sex, at least absent “[m]ore particularized evidence relating 

11   to  the  individual  plaintiff[  ].”    Zahorik  v.  Cornell  Univ.,  729  F.2d  85,  95  (2d  Cir. 

12   1984);  see  also  Weinstock,  224  F.3d  at  46  (noting  that  raw  data  “purportedly 

     (“DOT”) employed about 40 in‐house bridge painters from 1996 to 2001.  Id. at 306.  No 
     women  were  included  among  this  number,  and  no  women  were  hired  as  a  result  of 
     three successful job postings during this period.  Significantly, the district court opinion 
     reflects  both  the  number  of  men  and  women  in  each  applicant  pool  and  the  qualifications  of 
     applicants.    Id.  at  311‐14.    Noting  that  the  case  had  been  litigated  “without  resort  to 
     statistical evidence other than . . . the incontrovertible fact that DOT [had] never hired a 
     provisional  female  Bridge  Painter,”  the  district  court  suggested  that  in  the 
     circumstances, the absence of women was relevant, albeit perhaps only weakly so.  Id. 
     at  317‐18.    At  any  rate  (and  unlike  here)  “[r]egardless  of  the  weight  given  to  the  total 
     absence of female hires, the remaining anecdotal evidence,” the court concluded “was 
     more than sufficient to show that DOT lacked consistent hiring standards . . ., that less 
     qualified  men  were  given  preferences  over  more  qualified  women,  and  that  the 
     disparate  treatment  was  intentional  appeasement  of  DOT’s  existing  all‐male 
     workforce.”  Id. at 318.     


                                                        18 
 1   describing  a  pattern  of  under‐representation  and  unequal  opportunity  for 

 2   women faculty at Columbia . . . provid[ed]  no foundation for the assertion that 

 3   there was discrimination” in a particular woman’s tenure process).  

 4         There  is  no  such  particularized  evidence  in  this  record.    The  majority 

 5   endeavors  to  find  some  discrepancy  in  qualifications,  opining  that  “a  rational 

 6   finder of fact could reasonably conclude” that Walsh’s tile‐setting experience was 

 7   superior to that of Zambino, one of the five men offered employment on the day 

 8   that  Walsh  interviewed.16    Maj.  Op.  at  13.    Even  assuming  that  Walsh  is  a 

 9   qualified  tile  setter,  however,  she  told  the  interviewers  that  she  had  no 

10   experience  with  brick  or  block  —  a  proposition  that  includes  wall  construction, 

11   block arching, fireproofing, boiler repair, constructing brick masonry sewers and 

12   manholes,  and  the  many  other  bricklaying  tasks  that  NYCHA  bricklayers 

13   routinely  perform.    While  the  record  does  not  discuss  Zambino’s  interview, 

14   Zambino’s  resume,  in  contrast,  states  that  he  performed  “[p]ointing,  cleaning 

15   and  caulking  brick  work”  for  Blade  Contracting,  as  well  as  “[m]asonry 

16   restoration . . . , [w]aterproofing . . . , [lintel] replacement, [masonry] work.”  J.A. 

17   680.  It also shows that he completed four courses at the International Masonry 


           16 The majority does not even attempt to suggest that Walsh’s qualifications were 
     equal to (much less superior than) any of the other four candidates. 


                                                 19 
 1   Institute, receiving a “Pointer, Cleaner, Caulker Certificate.”  J.A. 681.  Zambino’s 

 2   job offer, moreover, was later retracted when it was determined that, in fact, he 

 3   lacked  the  requisite  five  years  of  bricklaying  experience.    But  at  the  time  of  the 

 4   interview, Zambino, like the other four successful applicants, presented himself 

 5   as having bricklaying experience.  Walsh did not.   

 6          The  majority  endeavors  to  sidestep  this  basic  problem  —  that  Walsh 

 7   lacked bricklaying experience, and admitted as much in her job interview — by 

 8   pointing to evidence that some bricklayers at NYCHA do a substantial amount of 

 9   tile work.  The record is undisputed, however, that bricklayers at NYCHA must 

10   be  proficient  in  all  duties  under  the  job  title,  including  brick  and  block 

11   construction,  masonry  repair,  and  boiler  overhauling.    As  Wanda  Gilliam, 

12   Borough Administrator for the Skilled Trades in Brooklyn put it, “bricklayers are 

13   supposed  to  perform  all  kinds  of  tasks,”  and  “[w]e  don’t  know  what’s  on  the 

14   work orders until they get the job.”  J.A. 86.  It is thus irrelevant, even if true, that 

15   Walsh has more tile‐setting experience than Zambino, given her professed lack of 

16   experience  in  bricklaying.    As  we  recently  stated,  Title  VII  prohibits 

17   discrimination:    It  “is  not  an  invitation  for  courts  to  ’sit  as  a  super‐personnel 

18   department  that  reexamines’  employers’  judgments,”  whether  related  to  the 




                                                   20 
 1   proper standards for tenure or for proficiency in bricklaying.  Chen v. City Univ. 

 2   of  N.Y.,  805  F.3d  59,  73  (2d  Cir.  Oct.  28,  2015)  (quoting  Delaney  v.  Bank  of  Am. 

 3   Corp., 766 F.3d 163, 169 (2d Cir. 2014) (per curiam)); see also Weinstock, 224 F.3d at 

 4   43  (noting  that  court’s  “role  is  narrowly  limited  to  determining  whether  an 

 5   illegitimate  discriminatory  reason  played  a  motivating  role  in  the  employment 

 6   decision”  (quoting  Bickerstaff,  196  F.3d  at  456));  Bickerstaff,  196  F.3d  at  455 

 7   (observing that “Vassar alone has the right to set its own criteria for promotion 

 8   and then to evaluate a candidate’s fitness for promotion under them”).     

 9          Recognizing  the  weakness  in  its  position,  the  majority  hurries  on  to  note 

10   that  “[p]erhaps  more  significant”  than  the  supposed  discrepancy  of  skills 

11   between Walsh and  Zambino  is  the  evidence that, according  to  Walsh,  she  was 

12   asked only one technical question during her interview.  Maj. Op. at 12‐13.  But it 

13   is the majority that now fails to assess the record as a whole.  Perhaps such a fact 

14   could  be  probative  in  another  case,  but  it  is  wholly  inadequate  to  raise  an 

15   inference of discrimination here, and for one simple reason:  namely, that given 

16   Walsh’s admitted  lack  of  bricklaying experience,  it  is  hardly  surprising  that the 

17   interviewers  declined  to  press  her  on  the  intricacies  of  the  field.    In  any  event, 

18   even  drawing  all  inferences  in  Walsh’s  favor,  it  is  in  fact  unclear  whether  the 




                                                   21 
 1   interviewers  asked  Walsh  fewer  technical  questions  than  they  did  the  others.  

 2   Walsh testified that an interviewer asked her about mixing cement and about her 

 3   bricklaying  experience,  but  did  not  ask  any  questions  about  bricklaying 

 4   techniques.    Giannotti  recalled  receiving  a  similar  pair  of  questions,  while 

 5   Sylvester remembers  being  asked  only about  the tools  used  for  bricklaying and 

 6   tile cutting.  The record lacks information about the other candidates’ interviews.   

 7          That brings us to the single piece of evidence on which the majority really 

 8   relies:  namely, that Akugbe supposedly told Walsh, after her interview, that the 

 9   interviewers “wanted somebody stronger.”17  J.A. 638.  The record is undisputed 

10   that physical strength was not discussed during Walsh’s interview.  According to 

11   both  the  interviewers  and  Akugbe  (who  was  not  a  decisionmaker,  but  there  to 

12   assist  in  the  interview  process)  there  was  also  no  discussion  among  the 

13   decisionmakers about any need for physical strength, as opposed to experience.     

14          Setting  this  aside,  however,  and  properly  assuming,  at  the  summary 

15   judgment  stage,  that  Akugbe  did,  in  fact,  make  the  statement  attributed  to  him 

16   by Walsh, there is a more fundamental problem:  namely, that Akugbe’s alleged 



               Walsh  testified  that  Akugbe  made  this  comment  after  informing  her  that 
            17

     NYCHA would not be offering her a position and saying that he was “sorry” and had 
     been “rooting for [her].”  J.A. 637.  Akugbe denies telling Walsh either that he hoped she 
     would be selected or that the interviewers were looking for someone stronger.  J.A. 64.      


                                                 22 
 1   statement  very  plausibly  could  refer  not  to  Walsh’s  physical  strength  (and  to 

 2   gender  stereotypes  about  physical  strength)  but  to  Walsh’s  near  total  lack  of 

 3   experience  and  to  the  fact  that  she  was  not  a  strong  candidate,  in  light  of  her 

 4   inexperience  as  a  bricklayer.    In  such  circumstances,  where  a  remark  is 

 5   susceptible  of  two  or  more  meanings,  only  one  of  which  may  be  relevant  to 

 6   discriminatory  intent,  it  is  “perfectly  appropriate”  for  a  court  at  the  summary 

 7   judgment stage (as we have said in the past) to ask whether a reasonable finder 

 8   of fact, considering such a remark, “could conclude from both [the] remark and 

 9   other  evidence  in  the  record  that  [the  plaintiff]  met  her  burden  of  proving 

10   pretext.”18  Govori v. Goat Fifty, L.L.C., 519 F. App’x 732, 735 (2d Cir. 2013); see also 

11   Weinstock, 224 F.3d at 43‐44 (rejecting argument that referring to female professor 


            18  This conclusion is consistent with the approach of our sister circuits.  See, e.g., 
     Spokojny v. Hampton, 589 F. App’x 774, 781 (6th Cir. 2014) (“[Plaintiff] cannot show that 
     discrimination  was  a  motivating  factor  by  using  a  combination  of  remote,  conclusory, 
     isolated, unrelated, and ambiguous statements.”); Yue Yu v. McGrath, 597 F. App’x 62, 
     67  (3d  Cir.  2014)  (“[E]mployee’s  subjective  belief  in  invidious  nature  of  isolated  and 
     ambiguous comment does not support inference of discrimination.”) (citing Adamson v. 
     Multi  Cmty.  Diversified  Servs.,  Inc.,  514  F.3d  1136,  1151  (10th  Cir.  2008));  Hobgood  v. 
     Illinois Gaming Bd., 731 F.3d 635, 644 (7th Cir. 2013) (stating that “ambiguous or isolated 
     comments that stand alone are insufficient” to survive summary judgment); Wagoner v. 
     Pfizer, Inc., 391 F. App’x 701, 708 (10th Cir. 2010) (ʺFirst, even at the summary judgment 
     stage,  ‘stray  remarks,’  and  ʹisolated  or  ambiguous  comments  are  too  abstract  .  .  .  to 
     support a finding of age discrimination.’” (quoting Cone v. Longmont United Hosp. Ass’n, 
     14 F.3d 526, 531 (10th Cir. 1994))); Hein v. All Am. Plywood Co., 232 F.3d 482, 488 (6th Cir. 
     2000)  (explaining  that  a  plaintiff  cannot  establish  a  prima  facie  case  based  on  “vague, 
     ambiguous, or isolated remarks”).  


                                                     23 
 1   as  “nice”  and  “nurturing”  in  regard  to  teaching  could,  without  more,  establish 

 2   discriminatory  intent  in  evaluation  of  scholarship  for  tenure);  cf.  Anderson  v. 

 3   Liberty  Lobby,  Inc.,  477  U.S.  242,  252  (1986)  (“The  mere  existence  of  a  scintilla  of 

 4   evidence in support of the plaintiffʹs position will be insufficient . . . .”).  Here, the 

 5   record is undisputed that the plaintiff admitted during a job interview to lacking 

 6   the requisite experience in a skilled trade.  Setting aside the alleged remark, there 

 7   is no meaningful evidence of discriminatory intent.  In such circumstances, and 

 8   even considering Akugbe’s alleged remark, Walsh simply has not put forward a 

 9   case to support a reasonable jury verdict.   

10                                                    *  *  * 

11          With  this  decision,  the  majority  comes  close  to  eviscerating  the  plaintiff’s 

12   burden at step three of the McDonnell Douglas test.  NYCHA proffers a powerful 

13   reason  (perforce  a  “legitimate,  nondiscriminatory  reason”)  for  declining  to  hire 

14   Walsh:    namely,  that  she  admitted  during  her  job  interview  to  lacking  the 

15   required experience in a skilled trade.  Walsh herself concurs in this  account of 

16   what  she  said.    The  majority  nevertheless  concludes  that  Walsh  has  assembled 

17   just enough evidence, considered as a whole, to permit a reasonable trier of fact 

18   to  draw  the  inference  that  this  reason  was  pretextual,  and  that  NYCHA 




                                                    24 
 1   discriminated  against  her  on  the  basis  of  sex.    With  respect  (and  knowing  the 

 2   evidence on which  the majority relies), one is left wondering what the majority 

 3   means by “reasonable” and “inference.”    

 4           The majority’s approach to the summary judgment standard as applied to 

 5   hiring decisions may perversely disserve those who seek work in fields in which 

 6   they  have  been  historically underrepresented  by creating  incentives on  the  part 

 7   of employers to interview only those with impeccable paper credentials — those 

 8   with formal training and evident work experience, and not those who may have 

 9   the  requisite  knowledge  and  experience  notwithstanding  a  lack  of  formal 

10   credentials.19    Regardless,  the  law  is  clear  that  the  plaintiff  at  step  three  must 

11   produce  “not  simply  ‘some’  evidence,  but  ‘sufficient  evidence  to  support  a 

12   rational finding that the legitimate, non‐discriminatory reasons proffered by the 

13   [defendant]  were  false,  and  that  more  likely  than  not  [discrimination]  was  the 

14   real reason for the [employment action].’”  Weinstock, 224 F.3d at 42 (quoting Van 
             19 The majority invokes the film My Cousin Vinny in its discussion of the role of 
     circumstantial evidence in Title VII cases.  See Maj. Op. at 9 & n.6.  The film might more 
     aptly be cited for the proposition that some individuals, such as Mona Lisa Vito, Vinny 
     Gambino’s fiancée who gained expertise in automotives and auto mechanics working in 
     her father’s garage, are well qualified despite a lack of formal credentials.  To avoid the 
     possibility  of  creating  disincentives  to  interview  such  people,  courts  might  simply 
     follow  the  Supreme  Court’s  admonition  that  they  should  not  “treat  discrimination 
     differently  from  other  ultimate  questions  of  fact,”  Reeves  v.  Sanderson  Plumbing  Prods., 
     Inc.,  530  U.S.  133,  148  (2000)  (quoting  St.  Mary’s  Honor  Ctr.  v.  Hicks,  509  U.S.  502,  524 
     (1993)).   


                                                        25 
1   Zant v. KLM Royal Dutch Airlines, 80 F.3d 708, 714 (2d Cir. 1996)).  That standard 

2   has not been satisfied.  I respectfully dissent. 




                                               26